internal_revenue_service number release date index number -------------------------- ------------------------------ ------------------------------------------ --------------------------- ------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-134409-13 date date taxpayer ------------------------------------------------------------ ------------------------------------------ ------------------------------- -------------- --------------------------------------- ----------------------------------- -- -- ---- subsidiary state court court a b c dear ----------------------- this letter responds to your letter dated date and subsequent correspondence requesting a ruling on behalf of taxpayer regarding the u s federal_income_tax treatment of proposed changes to certain debt instruments issued by taxpayer specifically you have requested the following rulings the payment of the consent payment as defined below to one or more noteholders as defined below is a modification of the terms of the notes as defined plr-134409-13 below that must be tested for significance under sec_1 e to determine whether the consent payment results in a significant modification within the meaning of the general facts_and_circumstances_test of sec_1_1001-3 taxpayer should compare the go-forward yield to the original yield of each outstanding note if the excess of the go-forward yield over the original yield is not more than percent of the original yield the modification does not result in a significant modification within the meaning of sec_1_1001-3 the payment of the consent payment gives rise to a positive adjustment within the meaning of sec_1_1275-4 equal to the amount of such payment the combination of the consent payment and a modification to the notes that would not alone result in a significant modification of the notes under sec_1_1001-3 is not a significant modification under sec_1_1001-3 facts taxpayer is a publicly traded and widely held corporation and the parent of an affiliated_group_of_corporations for u s federal_income_tax purposes taxpayer operates and owns interests in a broad range of subsidiaries and companies engaged in the video and online commerce industries taxpayer has a series of publicly traded common_stock subsidiary a state limited_liability_company is wholly-owned by taxpayer and is an entity disregarded as separate from taxpayer under sec_301_7701-3 subsidiary has a series of publicly traded exchangeable debentures each of which is a contingent_payment_debt_instrument each a note and collectively the notes as defined in sec_1_1275-4 the notes are issued pursuant to an indenture the indenture each outstanding note is subject_to the noncontingent_bond_method of sec_1 b taxpayer represents that interest_expense with respect to each of taxpayer’s outstanding notes has been accrued by reference to a comparable yield and projected payment schedule pursuant to sec_1_1275-4 the comparable yield on the notes ranges from b to c percent taxpayer intends to effect a spin-off transaction pursuant to which i certain businesses and other assets currently owned directly or indirectly by subsidiary will be contributed to a newly formed corporation the spinco ii subsidiary will distribute all of the stock of spinco to taxpayer and iii taxpayer will distribute all of the stock of spinco to the holders of certain classes of its common_stock in a transaction intended to subsequent to the filing of this ruling_request subsidiary issued an additional series of publicly traded exchangeable debentures those debentures are not the subject of this ruling plr-134409-13 be tax-free under sec_355 and sec_368 of the internal_revenue_code collectively the spinoff prior to an earlier split-off of assets to taxpayer’s shareholders a dispute arose between the holders of the notes the noteholders and taxpayer regarding whether the prior split-off would violate a provision in the indenture that prohibits taxpayer from transferring substantially_all of its assets unless among other things the entity to which the assets are transferred assumes taxpayer’s obligations under the indenture the successor provision this dispute over the successor provision resulted in litigation between the noteholders and taxpayer in court and court taxpayer prevailed in the litigation and the prior split-off was consummated however this process delayed the prior split-off and was costly to taxpayer who was also required to pay the noteholders’ attorneys’ fees in light of the previous litigation taxpayer believes that in connection with the spinoff a similar dispute could arise between the noteholders and taxpayer taxpayer believes that any such litigation would be without merit and has represented that it would oppose such a challenge in order to avoid the cost and distraction that could unduly delay the consummation of the spinoff taxpayer would like the ability to negotiate with the noteholders to receive the explicit consent of the requisite number of noteholders to a modification of the successor provision under the indenture that will permit the spinoff to proceed without the threat of noteholder litigation by providing a one-time cash payment to consenting noteholders the consent payment the amount of the consent payment would be negotiated between taxpayer and representatives of the noteholders the consent payment would not otherwise affect the amounts that noteholders are entitled to receive under the terms of the notes taxpayer has represented that the successor provision is a standard covenant in widely distributed debt instruments taxpayer has also represented that the spinoff is not expected to result in a downgrade of taxpayer’s ratings and is not expected to materially impact the trading value of the outstanding notes further taxpayer has represented that there have been no prior modifications as defined in sec_1 c to any of the notes law and analysis sec_1001 provides rules for the computation and recognition of gain_or_loss from a sale_or_other_disposition of property for purposes of sec_1001 sec_1_1001-1 generally provides that gain_or_loss is realized upon an exchange of property for other_property differing materially either in_kind or in extent in 499_us_554 cb the court concluded that under section a an exchange of property gives rise to a realization event so long as the exchanged properties are ‘materially different’--that is so long as they embody legally distinct entitlements plr-134409-13 sec_1_1001-3 states that sec_1_1001-3 provides rules for determining whether a modification of the terms of a debt_instrument results in an exchange for purposes of sec_1_1001-1 sec_1_1001-3 applies to any modification of a debt_instrument regardless of the form of the modification for example sec_1_1001-3 applies to an exchange of a new instrument for an existing debt_instrument to an amendment of an existing debt_instrument or to a modification of a debt_instrument that the issuer and holder accomplish indirectly through one or more transactions with third parties sec_1_1001-3 defines a modification as any alteration including any deletion or addition in whole or in part of a legal right or obligation of the issuer or a holder of a debt_instrument whether the alteration is evidenced by an express agreement oral or written conduct of the parties or otherwise sec_1_1001-3 states that for purposes of sec_1_1001-1 a significant modification of a debt_instrument within the meaning of sec_1_1001-3 results in an exchange of the original debt_instrument for a modified instrument that differs materially either in_kind or in extent a modification that is not a significant modification is not an exchange for purposes of sec_1_1001-1 sec_1_1001-3 sets forth as a general_rule that a modification is a significant modification if based on all facts and circumstances the legal rights or obligations that are altered and the degree to which they are altered are economically significant in making a determination under sec_1_1001-3 all modifications to the debt_instrument other than modifications subject_to paragraphs e through e of sec_1_1001-3 are considered collectively so that a series of such modifications may be significant when considered together although each modification if considered alone would not be significant paragraphs e through e of sec_1_1001-3 address specific circumstances in which modifications are not considered economically significant sec_1_1001-3 provides that in general a change in the yield of a debt_instrument is a significant modification if the yield computed under sec_1 e iii varies from the annual yield on the unmodified instrument determined as of the date of the modification by more than the greater of a of one percent basis points or b percent of the annual yield of the unmodified instrument dollar_figure x annual yield however sec_1_1001-3 states that such change in yield rule only applies to debt instruments that provide for only fixed payments debt instruments with alternative payment schedules subject_to sec_1_1272-1 debt instruments that provide for a fixed yield subject_to sec_1_1272-1 such as certain demand loans and variable rate debt instruments whether a change in the yield of other debt instruments for example a contingent_payment_debt_instrument is a significant modification is determined under the general facts and circumstances rule_of section plr-134409-13 e sec_1_1001-3 provides that the yield computed under sec_1 e iii is the annual yield of a debt_instrument with an issue_price equal to the adjusted_issue_price of the unmodified instrument on the date of the modification increased by any accrued but unpaid interest and decreased by any accrued bond_issuance_premium not yet taken into account and increased or decreased respectively to reflect payments made to the issuer or to the holder as consideration for the modification and payments equal to the payments on the modified debt_instrument from the date of the modification sec_1_1001-3 states that a modification that adds deletes or alters customary accounting or financial covenants is not a significant modification sec_1_1001-3 states that modifications of different terms of a debt_instrument none of which separately would be a significant modification under paragraphs e through of sec_1_1001-3 do not collectively constitute a significant modification sec_1_1275-4 states that the noncontingent_bond_method applies to contingent payment debt instruments that have an issue_price determined under sec_1_1273-2 sec_1_1275-4 states that generally under the noncontingent_bond_method interest on a debt_instrument must be taken into account whether or not the amount of any payment is fixed or determinable in the taxable_year the amount of interest that is taken into account for each accrual_period is determined by constructing a projected payment schedule for the debt_instrument and applying rules similar to those for accruing oid on a noncontingent debt_instrument if the actual amount of a contingent payment is not equal to the projected amount appropriate adjustments are made to reflect the difference under sec_1_1275-4 if the amount of a contingent payment is more than the projected amount of the contingent payment the difference is a positive adjustment on the date of the payment if the amount of a contingent payment is less than the projected amount of the contingent payment the difference is a negative adjustment on the date of the payment or on the scheduled date of the payment if the amount of the payment is zero in the instant case the consent payment will result in the noteholders receiving money to which they had not been previously entitled under the terms of the indenture thus the consent payment will be an alteration of the legal rights or obligations of the holders and issuer of the notes which is a modification under sec_1_1001-3 because the consent payment will result in the holders of the notes receiving more money than they otherwise would have under the terms of the note it will change plr-134409-13 the yield on the notes for debt instruments that are not contingent payment debt instruments whether a change in yield results in a significant modification of a debt_instrument is normally tested under the change in yield rule_of sec_1_1001-3 however because the notes are contingent payment debt instruments whether the consent payment results in a significant modification is instead tested under the general facts_and_circumstances_test of sec_1_1001-3 here because the noncontingent_bond_method of accounting provides the notes with interest that accrues by reference to a comparable yield and a projected payment schedule pursuant to sec_1_1275-4 and the consent payment will result in a one-time payment to the holders of the notes and will not otherwise alter the amounts that the holders of the notes will receive it is appropriate to apply a test similar to the change in yield test in sec_1_1001-3 therefore to determine whether the consent payment results in a significant modification within the meaning of the general facts_and_circumstances_test of sec_1_1001-3 taxpayer should compare the go-forward yield to the original yield of each outstanding note the go-forward yield is the yield of a hypothetical debt_instrument having i an issue_date on the date the notes are modified ii an issue_price equal to the adjusted_issue_price of the applicable note as of that date reduced by the amount of the consent payment and iii a projected payment schedule consisting of the remaining payments on the applicable notes original projected payment schedule the original yield is the comparable yield of each note determined under sec_1_1275-4 as of the issue_date of each note if the excess of the go-forward yield over the original yield is not more than percent of the original yield the modification will not result in a significant modification within the meaning of sec_1_1001-3 under the noncontingent_bond_method in sec_1_1275-4 payments received by a holder of contingent_payment_debt_instrument are generally compared against the projected payment schedule to the extent payments exceed the amounts that had been projected such payments are treated as a positive adjustment to the extent payments are less than the amounts that had been projected such payments are treated as a negative adjustment because the consent payment was not originally reflected on the projected payment schedule it is akin to an amount received in respect of a projected payment of zero thus it is a payment in excess of the projected payment and it is appropriate to treat it as a positive adjustment under sec_1 b i to the extent the consent payment does not result in a significant modification under the test described above and any other modification made to the terms of the notes does not individually result in a significant modification under sec_1 e such modifications will not collectively result in a significant modification of the notes under sec_1_1001-3 conclusion plr-134409-13 we hereby rule as follows the payment of the consent payment to one or more noteholders is a modification of the terms of the notes that must be tested for significance under sec_1_1001-3 to determine whether the consent payment results in a significant modification within the meaning of the general facts_and_circumstances_test of sec_1_1001-3 taxpayer should compare the go-forward yield to the original yield of each outstanding note if the excess of the go-forward yield over the original yield is not more than percent of the original yield the modification does not result in a significant modification within the meaning of sec_1_1001-3 the payment of the consent payment gives rise to a positive adjustment within the meaning of sec_1_1275-4 equal to the amount of such payment the combination of a consent payment that does not result in a significant modification and a modification that is not a significant modification of the notes under sec_1_1001-3 will not be considered a significant modification under sec_1_1001-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion on whether the modification waiver or amendment of the successor provision is a significant modification of the notes under sec_1_1001-3 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives plr-134409-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely andrea m hoffenson assistant to the branch chief branch financial institutions products
